DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 01/28/2022.
	Claims 1 and 4-5 have been amended. Claims 2, 3 and 6-10 have been withdrawn. Claims 11-20 have been added.  Overall, claims 1, 4-5 and 11-20 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant's election with traverse of the species of Figs. 3A-3C, in the reply filed on 01/28/2020 is acknowledged.  The traversal is on the ground(s) that FIGS. 1A-1D should not be grouped exclusively in Species 1 because all of the embodiments of the slide valve (100 ) disclosed in the present application may be incorporated with the twin-screw compressor (90) illustrated in FIGS. lA-1D. The Examiner agrees with the applicant; therefore, the examiner has examined the 
	
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first distance” and “second distance” recited in claim 14,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: (i.e.” the limitation “wherein a first cavity of the plurality of cavities extends a first distance …., a second cavity of the plurality of cavities extends a second distance …., and the first distance and second distance are different from one another” recited in claim 14 and the limitation “each passage of the plurality of passages comprises a circular geometry” recited in claim 15).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claim 14 recites the limitation  “wherein a first cavity of the plurality of cavities extends a first distance from an end face of the free end into the slide valve body, a second cavity of the plurality of cavities extends a second distance from the end face of the free end into the slide valve body, and the first distance and second distance are different from one another”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification.  Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
each passage of the plurality of passages comprises a circular geometry”. Such recitations render the claim indefinite since it does not have detailed supports in the instant specification.  Since the claim does not clearly set forth the metes and bounds of the patent protection desired, the scope of the claim is unascertainable. 
	For the purpose of this Office action, the claims 14-15 will be examined as best understood by the examiner.

Claim Objections   
6.	Claim 14 is objected to in that, the claimed “the “first distance” and “second distance” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pileski (Patent Number 8,459,963B2) in view of legal precedent.
	Regarding claim 1 , as shown in Figs. 1-4, Pileski discloses a slide valve  23 configured to regulate a load of a twin-screw compressor 10, 18, 20, comprising: a slide valve body 54, 66, 74 of the slide valve 23, wherein the slide valve body has a connecting end 54 (see Fig. 2) and a free end 74 (see Fig. 4) , the connecting end 54 is configured to connect to a slide valve connecting rod 38 of the twin-screw compressor 10, 18, 20, the slide valve 23 is configured to be driven by the slide valve connecting rod 38, a cavity 58 is formed in the free end 74 and extends into the slide valve body 54, 66, 74, and the slide valve 23 has at least one passage 56A-56E (see Fig. 3) configured to fluidly couple the cavity 58 (see col. 3, lines 34-67 to col. 4, lines 1-50); wherein the slide valve body 54, 66, 74, comprises a first rotor contact surface (not numbered; however, the slide valve body  obviously has first rotor contact surface – see Figs. 1 and 3) and a second rotor contact surface (not numbered; however, the slide valve body  obviously has second rotor contact surface – see Figs. 1 and 3), wherein the first rotor contact surface is4Application No. 16/652,378Amendment and Response to Election of Species Requirement mailed on September 28, 2021Page 5configured to contact a first screw rotor 18 of the twin-screw compressor 10, and the second rotor contact surface is configured to contact a second screw rotor 20 of the twin-screw compressor 10 (claim 18). However, Pileski fails to disclose the slide valve having at least one passage configured to fluidly couple the cavity In re Japikse, 86 USPQ 70.
8.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pileski in view of legal precedent, as applied to claim 1 above, and further in view of design choice.
	Regarding claim 15, Pileski discloses wherein each passage 56A-56E of the plurality of passages comprises a circular geometry (see Fig. 3); however, Pileski fails to disclose wherein the slide valve body comprises a plurality of cavities formed in the free end, the plurality of cavities comprises the cavity, the slide valve body comprises a plurality of passages, and the plurality of passages comprises the at least one passage (claim 12).
It is examiner’s position that one having ordinary skill in the twin-screw compressor art,  would have found it obvious to utilize the plurality of the cavities and the plurality of passages, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on screw rotor and the slide valve or depending on being used for a particular purpose.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
13 is rejected under 35 U.S.C. 103 as being unpatentable over Pileski  in view of legal precedent, as applied to claims 1 and 12 above, and further in view of design choice.
	The modified Pileski discloses the invention as recited above; however, the modified Pileski fails to disclose wherein at least two passages of the plurality of passages comprise different sizes, different shapes, or both, relative to one another.
	It would have been an obvious matter of design choice to have at least two passages of the plurality of passages comprise different sizes, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).
	It would have been an obvious matter of design choice to have at least two passages of the plurality of passages comprise different shapes, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).
Note that the term “or” is to claimed in claim 13; therefore, any prior art being only read on one part, is applied to reject the claim 13.
10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pileski in view of legal precedent.
	Pileski discloses the invention as recited above; however, Pileski fails to disclose the slide valve body is an integrally formed, one-piece structure.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the slide valve body being an integrally formed, one-piece structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
19 is rejected under 35 U.S.C. 103 as being unpatentable over Pileski in view of legal precedent, as applied to claim 1 above, and further in view of Fox et al. (Fox)(U.S. Patent Application Publication Number 2006/0165543A1).
	The modified Pileski discloses wherein the cavity 58 is formed in the end face of the slide valve body 54, 66, 74; however, the modified Pileski fails to disclose and air return passage.
	As shown in Fig. 3, Fox teaches wherein the free end (not numbered; however, clearly seen in Fig. 3) of the slide valve body 510 comprises an end face (see Fig. 3) configured to at least partially define an air return passage 230 of the twin-screw compressor 12.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the air return passage, as taught by Fox in the modified Pileski apparatus, since the use thereof would have returned uncompressed air/gas to the suction side of the twin-screw compressor.

Allowable Subject Matter
12.	Claims 4-5, 11, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
14.	The IDS (PTO-1449) filed on Mar. 30, 2020 has been considered.  An initialized copy is attached hereto.  
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents: Whitfield (U.S. Patent Number 3,151,806), Sato (U.S. Patent Number 4,025,244),Yoshimura (U.S. Patent Number 4,575,323), Roelke et al. (U.S. Patent Application Publication Number 2004/0040332A1), Hossner (U.S. Patent Application Publication Number 2005/0226758A1) and Shoulders (U.S. Patent Application Publication Number 2008/0038121A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746